DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 6-7, 9, 11 and 14-17 recite the phrase “preferably”. The phrase “preferably” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
	Claim 2 indefinites because the claim recites “hydrolates, essential water, sugar and others”. It is unclear what is mean by natural solvents of hydrolates, essential water, sugar and others. The claimed specification does not provide any guidance. Clarification and/or correction are/is required.
	Claim 3 indefinites because the claim recites “for example” and “other fat-rich plants”. It is unclear if the limitations after the phrase “for example” are part of the claimed limitation or 
 	Claim 4 indefinites because the claim recites the limitations “components of natural origin” and “alcohols of fatty acids”. It is unclear what are the components of natural origin?. And what is mean by “alcohols of fatty acids”. Is it fatty alcohols? or different alcohols?. The claimed specification does not provide any guidance. Clarification and/or correction are/is required.
Claim 7 indefinites because the claim recites the phrases “such as” and “for example”. The phrases "such as" and for example” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 also indefinites because the claim recites the limitation “formulations containing it”. It is unclear what types of these formulations?. The claimed specification does not provide any guidance. Clarification and/or correction are/is required.
	Claim 11 indefinites because the claim recites the limitations “medium basic pH coloring” and “basic pH coloring” . It is unclear what is the difference between the medium basic pH and basic pH?. The claimed specification does not provide any guidance. Clarification is required.
Claim 12 indefinites because the claim provide the use of coloring composition but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claims 5, 10 and 13 are dependent upon rejected base claims. Therefore, these claims are rejected as well.
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by DeGeorge et al. (US 2010/0192969 A1).
DeGeorge et al. (US’ 929 A1) teaches a hair coloring composition comprising water (natural solvent) as a cosmetically acceptable medium in the amount of at least 30 % by weight as claimed in claims 1 and 2 (see page 5, paragraph, 0070), surfactants chosen from fatty acid salts include coconut oil acid and hydrogenated coconut oil in the amounts of 0.001 to 5% by weight as claimed in claims 1 and 3 (see pages 9-10, paragraphs, 0171 and 0187), rheological modifiers (viscosifiers) include xanthan gum and sclerotium gum in the amounts of 0.05 to 10% by weight as claimed in claims 1 and 4 (see page 9, paragraph, 0116 and page 8, paragraph, 
Allowable Subject Matter
5	Claims 9 and 11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also if the claims overcome the rejection under 112, second paragraph. The prior art of record do not teach the limitations of the instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761